UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarter ended November 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (Name of registrant as specified in its charter) Nevada 20-4854758 (State of incorporation) (I.R.S. Employer Identification No.) 49 Discovery, Suite 260, Irvine, California 92618 (Address of principal executive offices) 888-600-1044 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesxNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of January 17, 2012, there were 192,260,333 shares of the registrant’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 3 ITEM1. FINANCIAL STATEMENTS (UNAUDITED) 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 43 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 43 ITEM 4T. CONTROLS AND PROCEDURES 43 PART II OTHER INFORMATION 44 ITEM1. LEGAL PROCEEDINGS 44 ITEM 1.A. RISK FACTORS 44 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 44 ITEM3. DEFAULTS UPON SENIOR SECURITIES 45 ITEM 5. OTHER INFORMATION 45 ITEM6. EXHIBITS 46 SIGNATURES 51 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Location Based Technologies, Inc. CONSOLIDATED BALANCE SHEETS November 30, 2011 and August 31, 2011 November 30, August 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance - Inventory Prepaid expenses and other assets Manufacturing deposits Total current assets Property and equipment, net of accumulated depreciation OTHER ASSETS Patents and trademarks, net of accumulated amortization Deposits Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued officer compensation Deferred revenue - Advances from officers - Accrued interest, advances from officers - 39 Line of credit Accrued interest, line of credit Convertible notes payable Accrued interest, convertible notes payable Total current liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value; 300,000,000 shares authorized; 191,570,055 shares issued and outstanding at November 30, 2011 and August 31, 2011 Additional paid-in capital Prepaid services paid in common stock ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Location Based Technologies, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended November 30, 2011 and2010 (Unaudited) For the three months ended November 30, Net revenue Devices $ $ Services Consulting - - Total net revenue Cost of revenue Devices Services Consulting 16 Other - Total cost of revenue Gross loss ) ) Operating expenses General and administrative Officer compensation Professional fees Rent Research and development Total operating expenses Net operating loss ) ) Other income (expense) Financing costs ) ) Amortization of beneficial conversion feature - ) Amortization of deferred financing costs ) ) Interest income (expense), net ) ) Foreign currency gain (loss), net 21 (4
